COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-158-CV
 
CITY OF DALWORTHINGTON                                                        
   APPELLANTS
GARDENS AND DALWORTHINGTON
GARDENS ZONING BOARD OF
ADJUSTMENT
V.
JAMES CRAIG ORR, JR.                                                                   
APPELLEE
----------
FROM THE 153RD DISTRICT COURT OF
TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered "Appellants'
Motion To Dismiss Appeal." It is the court's opinion that the motion should
be granted; therefore, we dismiss the appeal. See TEX.
R. APP. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party incurring the same, for
which let execution issue.
 
                                                                      
PER CURIAM
 
PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.
DELIVERED: August 26, 2003

1. See Tex. R. App. P. 47.4.